Case 2:19-cv-00092-JRG-RSP Document 418 Filed 05/12/21 Page 1 of 4 PageID #: 19342




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


   TEAM WORLDWIDE CORPORATION,

              Plaintiff,
                                              Case No. 2:19-cv-00092-JRG-RSP
   v.
   ACADEMY, LTD d/b/a ACADEMY SPORTS +
   OUTDOORS,                                  LEAD CASE

              Defendant.


   ACE HARDWARE CORPORATION,                  Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC., AMAZON.COM LLC,          Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                    Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,              Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,               Case No. 2:19-cv-00097-JRG-RSP

   HOME DEPOT PRODUCT AUTHORITY, LLC,         Case No. 2:19-cv-00098-JRG-RSP
   HOME DEPOT U.S.A., INC.,

   MACY’S RETAIL HOLDINGS, INC.,              Case No. 2:19-cv-00099-JRG-RSP
   MACY'S.COM, LLC,

   TARGET CORPORATION,                        Case No. 2:19-cv-00100-JRG-RSP

   SEARS, ROEBUCK AND CO., SEARS
   HOLDINGS CORPORATION, TRANSFORM SR         Case No. 2:20-cv-00006-JRG-RSP
   LLC, AND TRANSFORM KM LLC,                 CONSOLIDATED CASES

              Defendants.


    PLAINTIFF TEAM WORLDWIDE CORPORATION’S UNOPPOSED MOTION FOR
      ORAL ARGUMENT ON PENDING OBJECTIONS TO MAGISTRATE JUDGE
     PAYNE’S REPORT AND RECOMMENDATIONS (DKT. NOS. 411-414 AND 416)
Case 2:19-cv-00092-JRG-RSP Document 418 Filed 05/12/21 Page 2 of 4 PageID #: 19343




            Plaintiff Team Worldwide Corporation (“TWW”) hereby requests oral argument under

   Local Rule 7(g) for its objections (Dkt. No. 416) and for Defendants’ 1 objections (Dkt. Nos. 411-

   414) to the Magistrate Judge’s Report and Recommendation (Dkt. No. 393, “R&R”) on

   Defendants’ Motion for Summary Judgment on Marking and Motion for Summary Judgment of

   No Early Priority Date respectively.

            TWW respectfully submits oral argument is necessary as the resolution of Defendants’

   Motion for Summary Judgment on Marking has a significant impact on TWW’s case at trial,

   including the damages expert’s reports and evidence presented at trial.

            Consistent with the Court’s typical practice, Defendants do not believe oral argument is

   required or necessary for TWW’s Objections (Dkt. 416), as Magistrate Judge Payne has now

   addressed the patent marking and attendant damages issues twice (see Dkt. 393 at 6-9 and Dkt.

   408), including after hearing oral argument on the same during the pretrial conference (see Dkt.

   407 at 6-19, 102-108). Defendants also do not believe oral argument is required or necessary for

   Defendants’ Objections (Dkt. Nos. 411-414). However, Defendants do not oppose TWW’s

   request for oral argument, and if the Court wishes to hear oral argument on TWW’s Objections,

   then Defendants also request that oral argument be heard on Defendants’ Objections.

            For the foregoing reasons, TWW respectfully requests the Court schedule oral argument

   for both TWW and Defendants’ objections to the R&R.



                                                    Respectfully Submitted,
       Date: May 12, 2021                           /s/ Korula T. Cherian

   1
    Defendants are Academy, Ltd. d/b/a Academy Sports + Outdoors; Ace Hardware Corporation;
   Amazon.com, Inc. and Amazon.com LLC; Bed Bath & Beyond Inc.; Costco Wholesale
   Corporation; Dick’s Sporting Goods, Inc.; Home Depot Product Authority, LLC; Macy’s Retail
   Holdings, Inc. and Macy’s.com, LLC; Target Corporation; and Sears, Roebuck and Co., Sears
   Holdings Corp., Transform SR LLC and Transform KM LLC.

                                                  -1-
Case 2:19-cv-00092-JRG-RSP Document 418 Filed 05/12/21 Page 3 of 4 PageID #: 19344




                                         Korula T. Cherian
                                         Robert Harkins
                                         RuyakCherian LLP
                                         1936 University Ave., Suite 350
                                         Berkeley, CA 94702
                                         Telephone: (510) 944-0190
                                         sunnyc@ruyakcherian.com
                                         bobh@ruyakcherian.com

                                         Robert F. Ruyak
                                         Corrine Saylor Davis
                                         J. Michael Woods
                                         Jane Inkyung Shin
                                         RuyakCherian LLP
                                         1901 L St. NW, Suite 700
                                         Washington, DC 20036
                                         Telephone: (202) 838-1560
                                         corrinesd@ruyakcherian.com
                                         michaelw@ruyakcherian.com
                                         janes@ruyakcherian.com

                                         Elizabeth L. DeRieux
                                         State Bar No. 05770585
                                         Capshaw DeRieux, LLP
                                         114 E. Commerce Ave.
                                         Gladewater, TX 75647
                                         Telephone: (903) 845-5770
                                         ederieux@capshawlaw.com

                                         Mark Mann
                                         Blake Thompson
                                         Mann | Tindel | Thompson
                                         300 West Main
                                         Henderson, TX 75652
                                         Office 903-657-8540
                                         mark@themannfirm.com
                                         blake@themannfirm.com

                                         Counsel for Plaintiff Team Worldwide
                                         Corporation




                                       -2-
Case 2:19-cv-00092-JRG-RSP Document 418 Filed 05/12/21 Page 4 of 4 PageID #: 19345




                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 12th day of May 2021, I electronically filed the foregoing with

   the Clerk of the Court using the CM/ECF filing system, which will automatically notify all

   registered counsel of record.

                                                                /s/ Korula T. Cherian
                                                                Counsel for Plaintiff Team
                                                                Worldwide Corporation




                                   CERTIFICATE OF CONFERENCE

          I hereby certify that counsel of record for the parties met and conferred on May 10, 2021

   by telephone and on May 11, 2021 by email. The parties were able to reach agreement on the

   matters described above.


                                                /s/ Korula T. Cherian




                                                  -3-
